         Case 1:20-cr-00199-KMW
         Case 1:20-cr-00199-KMW Document
                                Document 82
                                         83 Filed
                                            Filed 07/15/20
                                                  07/16/20 Page
                                                           Page 11 of
                                                                   of 11

                 THE LAW OFFICES OF SEAN M. MAHER, PLLC



                                                              July 15, 20ftj~
                                                                            : ;:::::===========i1
                                                                           lJSDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
VIA ECF                                                                     DOC #: _ _ _---:---:---
                                                                            DATE FILED: s( I r, /.;) o
The Honorable Kimba M. Wood
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007                                                            MEMO ENDORSED
       RE:     United States v. Abreu Gil et al. (Francisco Salazar),
               20 Cr. 199 (KMW)

Dear Judge Wood:

        On behalf of Mr. Francisco Salazar, I respectfully write to request that the Court modify ]    I        rf
the terms of Mr. Salazar's pretrial release to permit travel to the District of New Jersey when        oral\~
such travel is a part of his job as a Lyft driver and not for any other purpose. The reason for this
request is that Mr. Salazar is employed as a Lyft driver and he foregoes revenue by not being
able to accept fares involving travel in New Jersey.

        I have communicated the instant request to the government and the Pretrial Services
Office. AUSA Brandon Harper has informed me that the government consents to the instant
request; Pretrial Services Officer Courtney Defeo has informed me that the Pretrial Services
Offices takes no position on the instant request.


                                                              Respectfully submitted,


                                                                  /S/
                                                              Sean M. Maher
                                                              Counsel for Francisco Salazar

cc: All parties via ECF
                                                                so ORDERED: N.Y., N.Y.            7 / /v   I~
                                                             I~           ¥\\.!. ~
                                                                     KIMBA M. WOOD
                                                                         U.S.D.J.
                     233 BROADWAY, S UITE 820, NEW YORK, NEW YORK 10279
                              (212) 661~5333 • (347) 548~9959 FAX
                                   WWW.SEANMAHERLA W .COM
